EXHIBIT 10.1

Arbinet-thexchange, Inc.

Tower II, Suite 450

120 Albany Street

New Brunswick, New Jersey 08901

June 11, 2007

Mr. J. Curt Hockemeier

8 Coldstream Court

Skillman, NJ 08558

 

Re: Resignation Agreement

Dear Curt:

You have indicated your intention to resign from employment with
Arbinet-thexchange, Inc. (the “Company”). This letter (the “Agreement”) sets
forth the agreement that we have reached regarding your resignation from
employment.

The Agreement is intended to establish an arrangement for ending your employment
in a mutually agreeable manner, including by permitting you to resign and
receive severance pay and related benefits consistent with the severance pay and
benefits you would have received pursuant to the terms of the March 29, 2000
employment letter (“Employment Letter”) if you had been terminated from
employment without cause. Absent this Agreement, you acknowledge that you would
not be entitled to any severance, benefits or equity enhancements upon
resignation from employment.

Regardless of whether you enter into this Agreement you are obligated, among
other things, to comply with the provisions set forth in the Employee Inventions
and Confidentiality Agreement agreed to by you and the Company (the
“Confidentiality Agreement”) and the Stock Option Agreement dated May 31, 2002,
Stock Option Agreement dated August 19, 2002, Stock Option Agreement dated
February 28, 2003, Restricted Stock Award Agreement dated June 30, 2003, Stock
Option Agreement dated January 8, 2004, Incentive Stock Option Agreement dated
February 23, 2005, Incentive Stock Option Agreement dated February 23, 2005,
Restricted Stock Unit Agreement dated August 25, 2005, Nonstatutory Stock Option
Agreement dated November 16, 2006, and Performance Share Award Agreement dated
November 16, 2006 you entered into with the Company (collectively, the “Equity
Agreements”).

The Company shall provide you with the right to continue group medical and
dental insurance coverage after the Resignation Date under the law known as
COBRA. The terms for the opportunity will be set forth in separate
correspondence. Your eligibility to participate in any other employee benefit
plan and programs of the Company shall cease on or after the



--------------------------------------------------------------------------------

Resignation Date (as defined below) in accordance with the applicable benefit
plan or program terms.

The remainder of this letter is an agreement between you and the Company. In
exchange for the promises and representations set forth below, you and Company
agree as follows:

1. Resignation from Employment

This confirms that you are hereby resigning from employment with the Company
effective June 11, 2007 (the “Resignation Date”). On or before the Company’s
first payroll date following the Resignation Date, the Company shall pay you all
salary through the Resignation Date plus all pay for all accrued but unused
vacation.

2. Notice Period

For the sixty (60) day period immediately following the Resignation Date
(“Notice Period”), you will continue to vest in equity awards previously granted
to you as if you continued to be employed during the Notice Period.

3. Severance Pay

The Company shall pay you severance pay in the form of one time a lump sum
payment of Five Hundred Twenty Four Thousand Six Hundred Thirty Nine Dollars and
Seventy Two Cents ($524,639.72), which is comprised of:

 

•      14 months base salary (12 months of severance plus 60 days notice pay)

   $ 490,000

•      Reimbursement for COBRA payments for a period of one year following the
end of the Notice Period plus an amount equal to potential employer
contributions to Arbinet’s retirement plan for one year, which amount cannot
exceed $25,000

   $ 25,000

•      Amount equivalent to the employer portion of COBRA payments, accrued
vacation and potential employer contributions to the Company’s retirement plan
during Notice Period

   $ 9,639.72

The Company will make this lump sum payment to you within 48 hours after this
Agreement becomes effective.

4. Equity Awards.

(a) Stock Options. All stock options that you held to purchase shares of the
Company’s common stock pursuant to the Company’s Amended and Restated 1997 Stock
Incentive Plan (the “1997 Plan”) or the Company’s 2004 Stock Incentive Plan, as
amended (the “2004 Plan” and together with the 1997 Plan, the “Stock Option
Plans”), as applicable, that were not vested as of your Resignation Date
(“Unvested Option Shares”) lapsed on the Resignation Date and are not
exercisable. However, in consideration for you entering into this Agreement



--------------------------------------------------------------------------------

and provided that you abide by the terms herein, the Company shall allow you to
vest 42,005 of the Unvested Option Shares as of the Resignation Date
(“Additional Options”). You will have a right to exercise your vested stock
options (including the Additional Options) within six (6) months of the
Resignation Date by following the procedures in the applicable Equity Agreements
and the Stock Option Plans. You acknowledge and agree that any and all rights or
remedies you have, had, may have or may have had with respect to the remaining
46,875 Unvested Option Shares are terminated as of the Resignation Date.

The post-employment exercise of any stock options shall be subject to the terms
of the Equity Agreements and the Stock Option Plans.

You acknowledge that the following is an accurate summary of all of your stock
options in the Company as of the Resignation Date:

 



Grant Date

 



Stock Option Plan

 

Total Number of Option
Shares Outstanding

 



Vested Option Shares

 



Unvested Option Shares

 



Exercise Price

May 31, 2002

  1997 Plan   912   912   0   $0.16

August 19, 2002

  1997 Plan   20,221   20,221   0   $0.16

February 28, 2003

  1997 Plan   5,730   5,730   0   $0.16

January 8, 2004

  1997 Plan   23,437   23,437 (1)   0   $8.32

February 23, 2005

  2004 Plan   150,000   150,000   0   $25.15

February 23, 2005

  2004 Plan   50,000   50,000   0   $25.15

November 16, 2006

  2004 Plan   150,000   103,125 (2)   46,875 (2)   $5.51

 

(1) This number includes the 2,930 Additional Options you received pursuant to
the terms of this Agreement.

 

(2) This number includes the 50,000 Additional Options you received pursuant to
the terms of this Agreement.

(b) Restricted Stock. All shares of restricted stock that you held pursuant to
the 1997 Plan that were not vested as of your Resignation Date (“Unvested
Restricted Stock”) lapsed on the Resignation Date and are not exercisable.
However, in consideration for you entering into this Agreement and provided that
you abide by the terms herein, the Company shall allow you to vest all of the
Unvested Restricted Stock as of the Resignation Date (“Additional Restricted
Stock”).

 



--------------------------------------------------------------------------------

You acknowledge that the following is an accurate summary of all of your
restricted stock in the Company as of the Resignation Date:

 




Grant Date

 



Stock Option Plan

 


Total Number of Shares of
Restricted Stock Outstanding

 



Vested Restricted Stock

 



Unvested Restricted Stock

June 30, 2003

  1997 Plan   93,749   93,749 (1)   0

 

(1) The Company shall accelerate vesting with respect to all of the Unvested
Restricted Stock.

(c) Restricted Stock Units. All restricted stock units that you held to receive
shares of the Company’s common stock pursuant to the 2004 Plan that were not
vested as of your Resignation Date (“Unvested Restricted Stock Units”) lapsed on
the Resignation Date and are not exercisable. However, in consideration for you
entering into this Agreement and provided that you abide by the terms herein,
the Company shall allow you to vest 22,224 of the Unvested Restricted Stock
Units as of the Resignation Date (“Additional Units”). You acknowledge and agree
that any and all rights or remedies you have, had, may have or may have had with
respect to the remaining 22,224 Unvested Restricted Stock Units are terminated
as of the Resignation Date.

You acknowledge that the following is an accurate summary of all of your
restricted stock units in the Company as of the Resignation Date:

 



Grant Date

 



Stock Option Plan

 

Total Number of Restricted
Stock Units Outstanding

 


Vested Restricted Stock
Units

 


Unvested Restricted Stock
Units

August 25, 2005

  2004 Plan   66,670   44,446 (1)   22,224

 

(1) This number includes the 22,224 Additional Units you received pursuant to
the terms of this Agreement.

(d) Performance Shares. You acknowledge and agree that, as of the Resignation
Date, all performance shares that you held to receive shares of the Company’s
common stock pursuant to the 2004 Plan lapsed on the Resignation Date and are
not exercisable (the “Forfeited Performance Shares”). You acknowledge and agree
that any and all rights or remedies you have, had, may have or may have had with
respect to the Forfeited Performance Shares are terminated as of the Resignation
Date.

5. Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith



--------------------------------------------------------------------------------

determines that it is required to make such deductions, withholdings and tax
reports. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

6. Confidentiality Agreement

You acknowledge and agree that the Confidentiality Agreement you entered into
with the Company shall remain in full force and effect and is hereby
incorporated by reference.

7. Non Competition and Non Solicitation

(a) You agree for one year following the Resignation Date (the “Restricted
Period”), you will not enter into Competition with the Company. “Competition”
shall mean participating, directly or indirectly, as an individual proprietor,
partner, stockholder, officer, employee, director, joint venturer, investor,
lender, consultant or in any capacity whatsoever in a business in competition
with any business conducted by the Company or its affiliates (a “Competitor”) in
any jurisdiction where the Company and/or its affiliates conduct as of the
Resignation Date such business, which shall be deemed to include, without
limitation, any business activity or jurisdiction which is covered by or
included in a written proposal or business plan existing on the Resignation
Date; provided, however, that such participation shall not include (i) the mere
ownership of not more than one percent (1%) of the total outstanding stock of a
publicly-held company, (ii) the performance of services for any enterprise to
the extent such services are not performed, directly or indirectly, for a
business unit of the enterprise in the aforesaid Competition; or (iii) any
activity engaged in with the prior written approval of the Board of Directors.
The Company acknowledges that you serving on the board of directors, advising or
being an employee of Cedar Point Communications and/or Core180, Inc. are
approved.

(b) You agree that, during the Restricted Period, you will not, directly or
indirectly (i) solicit, recruit or hire any non-administrative or non-clerical
employee of the Company for the purpose of being employed by you or by any
Competitor of the Company on whose behalf you are acting as an agent,
representative or employee and that you will not convey any confidential
information or trade secrets about other employees of the Company to any other
person or (ii) influence or attempt to influence customers or suppliers of the
Company or its affiliates to direct their business to any Competitor of the
Company.

(c) You acknowledge that the restrictive covenants contained herein are
reasonable and necessary for the protection of the business of the Company and
its affiliates and that part of the compensation to be paid under this Agreement
is in consideration for these restrictive covenant provisions. If any
restriction set forth with regard to competition or solicitation of employees or
customers is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or over too broad a geographic area, it shall be interpreted to
extend over a maximum period of time, range of activities or geographic area as
to which it may be enforceable. You further acknowledge and consent that the
Company would, by reason of such competition or solicitation of employees or
customers, be entitled, in addition to all other remedies, to injunctive relief
in a court of



--------------------------------------------------------------------------------

appropriate jurisdiction prohibiting you from competing with the Company or its
affiliates and/or from engaging in solicitation in violation of this Agreement.

8. Mutual Releases of Claims

(a) By offering you the opportunity to enter into this Agreement, the Company is
not admitting that it violated any legal or other obligation to you.

In consideration for, among other terms, permitting you to receive the
above-described severance pay, benefits and equity enhancements to which you
acknowledge you otherwise would not be entitled after resigning from employment,
you voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former trustees, officers, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from any and all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you have,
ever had, now claim to have or ever claimed to have had against any or all of
the Releasees. This release includes, without limitation, all Claims:

 

  •  

relating to your employment by and termination of employment with the Company;

 

  •  

of wrongful discharge;

 

  •  

of breach of contract;

 

  •  

of retaliation or discrimination under federal, state or local law;

 

  •  

of defamation or other torts;

 

  •  

of violation of public policy;

 

  •  

for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorneys’ fees;

provided, however, that this release shall not affect your vested rights under
the Company’s Section 401(k) plan or your rights under this Agreement or any
rights that you may have to indemnification under the Company’s current Amended
and Restated Certificate of Incorporation and Second Amended and Restated
By-laws and applicable director and officer insurance policy.

You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim. As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
to any third party and you have not filed with any agency or court any Claim
released by this Agreement.

(b) In consideration for, among other terms, your release of Claims pursuant to
this Section 8, the Company voluntarily releases and forever discharges you
generally from all claims that, as of the date when the Company signs this
Agreement, the Company has, ever had, now



--------------------------------------------------------------------------------

claims to have or ever claimed to have had against you, including, without
limitation, all Claims relating to your employment by the Company; provided,
however, that this release shall not preclude any Claims arising out of any
criminal or fraudulent conduct on your part (the Company is currently unaware of
any basis for any such Claims).

9. Future Cooperation

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation, regulatory or administrative
actions about which the Company believes you may have knowledge or information.
You further agree to make yourself reasonably available at mutually convenient
times as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this Section 9 to require you to make yourself available to an
extent that would unreasonably interfere with employment responsibilities that
you may have. You agree to appear without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company calls you as a witness.
The Company shall reimburse you for any reasonable business travel expenses that
you incur on the Company’s behalf as a result of your cooperation services after
receipt of appropriate documentation.

10. Press Release

On the Resignation Date, the Company shall issue a mutually-agreed upon press
release in which it shall state that you resigned from your employment effective
June 11, 2007.

11. Legally Binding

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement, and that you are voluntarily
entering into this Agreement.

12. Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

13. Enforcement

(a) Jurisdiction. You and the Company hereby agree that the state and federal
courts of New York shall have the exclusive jurisdiction to consider any matters
related to this Agreement, including without limitation any claim for violation
of this Agreement. With respect to any such court action, you (i) submit to the
jurisdiction of such courts, (ii) consent to service of process, and (iii) waive
any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction or venue.



--------------------------------------------------------------------------------

(b) Relief. You agree that it would be difficult to measure any harm caused to
the Company that might result from any breach by you of your promises set forth
in Sections 6, 7, or 8 and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, you agree that if you
breach, or propose to breach, any portion of your obligations under Sections 6,
7, or 8 the Company shall be entitled, in addition to all other remedies it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach, without showing or proving any actual damage to the Company and
without the necessity of posting a bond. In addition, in the event that you
breach any portion of Section 7(a) or Section 7(b), you agree that the
restrictions of Section 7(a) or Section 7(b), as applicable, shall remain in
effect for the period of such breach notwithstanding the period of one (1) year
set forth above and you further agree that the same restrictions shall apply for
a period of one (1) year commencing effective upon the cessation of any such
breach.

14. Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

15. Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of New York,
without regard to conflict of law principles. In the event of any dispute, this
Agreement is intended by the parties to be construed as a whole, to be
interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

17. Entire Agreement

This Agreement along with the Confidentiality Agreement and the Equity
Agreements as modified by Section 5 herein, constitute the entire agreement
between you and the Company relating to the subject matter herein. This
Agreement supersedes any previous agreements or understandings between you and
the Company, including, without limitation, the Employment Letter.

 



--------------------------------------------------------------------------------

18. Time for Consideration

To accept this Agreement, you must return a signed original of this Agreement so
that it is received by the undersigned at or before 7:00 a.m. on Monday,
June 11, 2007. This Agreement shall become effective upon execution.

19. Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

Very truly yours,

ARBINET-THEXCHANGE, INC.

 

By:  /s/  Robert C. Atkinson

        Robert C. Atkinson

        Chairman of the Board of Directors

 

June 11, 2007                    

Date

The foregoing is agreed to and accepted by:

 

/s/  J. Curt Hockemeier           June 11, 2007                     J. Curt
Hockemeier   Date

 